Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 23 June 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War Office June 23. 1795.
          
          If the President should approve of the inclosed letter to the Governor of New-York, it will be transmitted, with the two papers therein referred to, by to-morrow’s post.
          Mr Dandridge will be so good as to lay them before the President.
          
            T. Pickering
          
        